Title: William Duane to Thomas Jefferson, 29 October 1810
From: Duane, William
To: Jefferson, Thomas


          
            Respected Sir
            Phila Oct. 29th 1810
          
           I have just received the returned parcel of Manuscript my motive for sending you the translation in the first instance was that you might judge and if you had leisure correct to your mind—my intention is to send you on the Manuscript as fast as translated and I can transcribe it; I am not perfectly satisfied myself y with the manner of the translation; it is very difficult unless to a person equally conversant in both languages; there are some passages very difficult—I fear that on this account it will be to you more troublesome than I could wish it to be; the translation is generally too dry and frigid for the original; and the Whys & Wherefores and moreovers are too frequent for the English idiom. The work the more I peruse the more I am gratified and impressed with its importance, and feel a solicitude to see it before the public.  The journeymenprinters having what they call struck for wages, I have no book printing now going on, nor can I have until they return, or I teach boys the lighter parts of the printing art; I mention this in order to shew that it is not through affectation or false delicacy I mention, that should it be suitable to you to pass over the whole, that I shall continue to send it as fast as I can transcribe it
           I sent you along with the packet David Williams lectures on Montesquieu, they are not equal to the ideas and lucid illustrations, nor to the genius that marks the Review of Montesquieu; but they were bold in England; I have a duplicate of it, and intend the copy sent as a small mark of my wish to contribute even in the slightest degree to your rational gratification I have a copy of his pamphlet on liberty also, which tho’ good in its day, and very good in a few pages is not worth troubling you with.
          We have a number of persons lately arrived from different parts of the British dominions here, whose accounts exhibit pictures not merely deplorable but horrible—the crisis of that Government is certainly at hand—and it must be for the benefit of mankind
           Some of the Russian under agents here appear in discourse very remarkably attached to GB. and her policy.  I refer to one particularly, that is Mr Politika, a young man, who really imagines he knows every thing in & about this country as well as if he had spent his life here. I only mention this fact, because from a correspondence you were once so good as to mention, I infer it may be kept up, and it may not be amiss to understand from a sure source the dispositions of agents.  The conduct of Dashkoff appears uncommonly discreet & sensible—I know them both. Politika’s temper I discovered in a conversation on Walsh’s pamphlet which requires to be answered.
          
            I am Dr Sir, with Affection & respect your friend
            
 Wm Duane
          
        